ALLOWANCE
Reasons for Allowance
Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:   The prior art fails to teach all the limitations of claims 1, 15 and 20, including the limitations directed to illuminator fibers arranged such that the light output pointing lines are not on a meridional plane containing the optical axis and are at a skewed angle relative to the optical axis, as claimed.
Claims 2-14 and 16-19 are allowable based upon dependency to respective independent claims 1 and 15.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
After further consideration, the restriction requirement as set forth in the Office action mailed on 2/15/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/02/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su (20140078467), the closest art found, teaches an eye-imaging apparatus; an eye-imaging apparatus  comprising: an eye-imaging apparatus comprising: a light source; and wherein the optical lenses are positioned such that light emitted by the illuminator fibers  is reflected or scattered from an ocular structure of a subject eye and incident upon the optical lenses, but Su lacks teaching for limitation recited above for allowance of claims 1, 15 and 20.
Massie et al. (5,822,036), teaches an eye-imaging apparatus, a light delivery device, shown in FIG. 2A, is designed to concentrate the light from a larger diameter tube of light guide 50 to a small ring of light guide surrounding the front lens, but fails to teach allowable subject matter noted above.  
Pomerantzeff (4,357,088), teaches an eye-imaging apparatus comprising: a light source; one or more optical lenses defining an imaging path, one or more optical lenses defining an imaging path comprising an optical axis, but fails to teach allowable subject matter noted above.
Additionally, Logunov (20160238784), Zacharias (20080015553), Kittrell (20020045811), Remijan (4541697), Pomerantzeff (4357088), and Pomerantzeff (4265519), are cited for being night vision devices having disclosure of general nature that do not teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                             

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872